DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10, 12-23, 25, and 29-33 are allowable. The restriction requirement among Species 1-4 as set forth in the Office action mailed on 12/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/27/2021 is withdrawn.  Claims 8-9, 16, 21, and 25, directed to the location of the gel enhancing layer, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10, 12-23, 25, and 29-33 are allowed.	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Maxwell et al (US 2007/0135916 A1) which does not teach or render obvious the cumulative claim limitations. It is noted that Maxwell teaches an implantable prosthesis comprising: a silicone shell having an apex, a base, a radius located between said apex and said base, and a dome extending between said apex and said radius; said silicone shell having an outer surface and an inner surface that surrounds an interior volume of said silicone shell; a silicone gel material disposed within said interior volume of said silicone shell; and a gelling enhancer layer comprising a gelling enhancer, said gelling enhancer layer covering at least a portion of the inner surface of said silicone shell, wherein said silicone gel material that is located within a zone that is in the vicinity of said gelling enhancer layer has a higher level of cohesiveness than said silicone gel material that is located outside said zone.
However, the prior art either individually or in combination with, does not teach or render obvious wherein said silicone gel material that is located outside said zone has a first concentration level of said gelling enhancer and said silicone gel material that is located within said zone has a second concentration level of said gelling enhancer that is 5%-300% greater than the first concentration level of said gelling enhancer. within the context of the cumulative claim limitations, and wherein said zone of said silicone gel material having the higher level of cohesiveness has a thickness of 2-10 mm. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774